DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/21 has been entered.
Drawings
The drawings were received on 6/3/21.  These drawings are unacceptable.  Previous Figs. 1 and 5 have been replaced with new Figs. 1(A-F) and 5(A-G) respectively and previous Figs. 2(A-M) and 4 (A-G) have been replaced with new Figs. 2(A-F) and 4(A-F) respectively.  Cleaned up versions of the figures that correspond to the figures as originally presented and overcome the issues disclosed in the final rejection of 2/3/21 are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8, 9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (5135422), Fu (2018/0050278) and Albers (2012/0323823).  Bowen discloses a bubble maker having a paddle shaped bubble maker and method of using the bubble maker by having a flexible bubble-forming portion (18) permanently attached to a plastic (column 4 lines 31-34) stick (12) and dipping the paddle in a tray having bubble solution, lifting the paddle out of the tray with bubble making solution draped across the bubble forming portion and waving the paddle to cause air to move through the holes to form bubbles in the air (Figs. 1 & 8, column 5 line 57 – column 6 line 4).  Bowen discloses the basic inventive concept with the exception of the paddle shaped bubble-making portion configured as a flexible diaphragm with a plurality of holes and a blister package for storage and product display that can also be used as a tray.  Fu discloses a bubble maker set (Figs. 3 & 7) that utilizes a flexible plastic diaphragm (20) with a plurality of circular holes for forming diaphragm openings to the ambient (paragraph 35) and further includes a sealed packet of bubble making ingredients concentrate packaged with the set that can have water added thereto to form a bubble solution into which the diaphragm is dipped (Fig. 7, paragraph 29).  Since both Bowen and Fu disclose bubble making toys, it would have been obvious to one of ordinary skill in the art to modify the bubble maker of Bowen to include a diaphragm with a plurality of holes for the predictable result of enabling a large quantity of bubbles to be formed in a single use and to provide a sealed packet of bubble making ingredients concentrate to which water can be added to form a bubble making solution for the predictable result of providing the means for forming a solution necessary for operating .
Claims 7, 10, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, Fu and Albers as applied above for claim 1 and further in view of Ho (5695379). The applied references disclose the basic inventive concept with the exception of the paddle and tray being character shaped.  Ho discloses a bubble-forming paddle shaped as a character (abstract, Fig. 4).  It would have been obvious to one of ordinary skill in the art from the teaching of Ho to shape the paddle as a character for the predictable result of enhancing the visual appeal of the device.  In In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Response to Arguments
Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that modifying Fu would change its principle of operation and that Fu further teaches away from using a stick, the examiner notes that these principles can only be applied to the modified reference and the modified reference in this case is not Fu but Bowen and Fu is merely being used as the teaching reference as such the test for obviousness is whether or not Bowen can be modified to include a diaphragm web as taught by Fu and not the other way around.  Nothing in Bowen discloses that the flexible panel portion cannot have a web attached to it and in fact, the web would provide benefits of enabling a plurality of bubbles to be formed simultaneously as taught by Fu.  The examiner also notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
In response to applicant's arguments related to the use of the blister package as a tray, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711